DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the 35 U.S.C. 102 or 103 rejections over Sherman (US 2015/0240337) and secondary references have been fully considered and are persuasive. The rejections are withdrawn.
The rejections over Oxford (US 2017/0239727), however, are maintained after further consideration. While Oxford does not expressly disclose a wt% for the matrix phase, Figs. 5 and 6, which represent the corrodible article according to Oxford, show an article with a matrix phase that constitutes less than 25 vol% of the article. One of ordinary skill in the art would therefore expect the wt% of the matrix phase in Oxford to lie within or overlap the claimed range, depending on the particular materials used in the composite material. The 102 rejection over Oxford is therefore withdrawn in favor of a 103 rejection.
Applicant also individually traverses various claims, which are addressed:
The rejections of claims 18-19, 28 and 85 over Oxford are withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claims 20 and 22 are not persuasive. Oxford discloses the presence of reinforcing particles such as carbides or borides of titanium or tantalum (¶ 51). These are intrinsically non-reactive components as recognized by the claimed subject matter.
Applicant’s arguments with respect to claim 26 is not persuasive. Oxford does not state that the metals identified by Applicant are the "only" suitable metals for use in the discontinuous phase, rather Oxford merely states that suitable metals "include" those identified by Applicant ([0040]). Since Oxford states one of the criteria may be based on low or zero corrosion rate ([0041]), the selection of a nickel-chromium alloy, which provides low corrosion rate, is obvious in view of the cited prior art. The rejection is maintained.
Regarding claim 84, the rejection is withdrawn. However, a new rejection is entered over Oxford in view of Welch (US 2018/0297351) and Hunter (US 3,899,569).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 85 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hunter et al. (US 3,899,569).
Regarding claim 85, Hunter teaches a material comprising a matrix of calcium carbide and particles of titanium carbide within the matrix (abstract).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17, 31, 33, 78-81, and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2017/0239727), as evidenced by Young et al. (“Corrosion of aluminum nitride substrates in acid, alkaline solutions and water”).
Regarding claims 15, 17, 31, 33, 81 and 86-87, Oxford teaches a composite material comprising a metallic phase (corresponding to the claimed discontinuous phase) and a matrix phase (corresponding to the claimed continuous phase) (¶ 38). Oxford teaches the composite material is used in downhole operations (¶ 32). The matrix phase may be a ceramic such as a nitride of aluminum (¶ 44). As evidenced by Young, aluminum nitride reacts in the presence of water, acid and base via chemical displacement reaction. Oxford teaches that the metallic phase may take the form of metal particles (¶ 39) that are chosen for their non-dissolvable properties (¶ 41).
While Oxford does not expressly teach the amount of matrix phase material to include in the composite material, Oxford discloses a cross-section of the composite material in Fig. 6.

    PNG
    media_image1.png
    304
    272
    media_image1.png
    Greyscale

Fig. 6 shows matrix 202 constituting less than 25% of the article by area with the discontinuous phase 200 constituting the majority of the material by area. This area ratio represents an approximation of what the volume ratios for the respective phases would be. Accordingly, depending on the exact materials and their densities used for the matrix and discontinuous phases, the corresponding weight percentages of the matrix phase and metallic phase in Oxford are expected to lie within or overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 20 and 22, Oxford discloses the presence of reinforcing particles such as carbides or borides of titanium or tantalum (¶ 51). These are intrinsically non-reactive components as recognized by the claimed subject matter.
Regarding claim 78, the matrix material of Oxford is not galvanically reactive with water, acid or base.
Regarding claim 79, Oxford teaches the metallic phase may comprise magnesium (¶ 40) and the matrix phase may comprise a nickel oxide, nitride or boride (¶ 44).
Regarding claim 80, Oxford teaches the matrix phase may comprise aluminum and nickel (¶ 44).
Claims 21 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2017/0239727), as applied to claims 15 and 81, respectively, further in view of Meeks et al. (US 10,815,748).
Regarding claim 21, the limitations of claim 15 have been addressed above. Oxford does not expressly teach the insoluble particles are microballoons. Meeks teaches a dissolvable article in drilling applications (col. 1, lines 7-31). The article includes particles which may be hollow for the purposes of controlling the article’s properties such as structural integrity, stiffness, or weight (col. 6, lines 22-40). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the article of Oxford so that the insoluble particles are hollow in order to control the structural integrity, stiffness or weight of the dissolvable article.
Regarding claim 82, the limitations of claim 81 have been addressed above. Oxford does not expressly teach an article having two differing bulk compositions. Meeks teaches a dissolvable article in drilling applications (col. 1, lines 7-31). Meeks teaches a dissolvable article comprising two zones having different dissolution rates (col. 16, lines 55-58) and therefore each zone must have different compositions. Meeks teaches such articles with differing dissolution rates are desirable (col. 4, lines 48-65); therefore, it would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the article of Oxford according to the teachings of Meeks, as this would produce an article with a non-uniform dissolution rate which are recognized as having distinct and desirable utility in the art.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2017/0239727), as applied to claim 15, further in view of Jurgensmeier (US 2017/0198545).
Regarding claim 26, the limitations of claim 1 have been addressed above. Oxford does not expressly teach the metal particles are a nickel-chromium alloy. However, Oxford does teach that the metal particle composition may be chosen for zero or low dissolution or corrosion rate (¶ 41). Jurgensmeier teaches that metals which exhibit corrosion resistance for downhole applications include nickel-chromium alloys (¶ 33). Accordingly, it would have been obvious at the effective time of filing for one of ordinary skill in the art to select known metals, such as a nickel-chromium alloy as taught by Jurgensmeier, which have high corrosion resistance for the metal particles of Oxford.
Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2017/0239727), as applied to claim 81, further in view of Welch et al. (US 2018/0297351).
Regarding claim 84, the limitations of claim 81 have been addressed above. Oxford does not expressly teach using the composite material as a substrate layer for additive manufacturing. Welch teaches making a downhole component via additive manufacturing (¶ 31). Such component may be dissolvable or corrodible in downhole conditions (¶ 69). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the article of Oxford as a substrate for additive manufacturing to make a downhole component because Welch teaches such components may be made via additive manufacturing, and these processes are advantageous because they allow for production of seamless articles encompassing empty spaces (¶ 75).
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2017/0239727), as applied to claim 81, further in view of Xu et al. (US 2014/0228972).
Regarding claim 88, the limitations of claim 81 have been addressed above. Oxford does not expressly teach the article is a terrestrial or aerial vehicle, electronic component, bullet, billet or medical component. Xu discloses a dissolvable metal composite used as a medical implant (¶ 4). The metal composite is a matrix having dispersed particles (¶ 21) and is therefore analogously structured to the article of Oxford. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the article of Oxford in a medical component because Xu teaches that dissolvable metal matrix composites such as those of Oxford are usable as medical implants.
Allowable Subject Matter
Claims 18-19 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the claimed reactive materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOBEI WANG/Primary Examiner, Art Unit 1784